              Case 1:19-cr-00660-PAC Document 41
                                              40 Filed 07/15/21
                                                       07/14/21 Page 1 of 1



                                 The Law Office of James M. Branden
                                    80 Bay Street Landing, Suite 7J
                                     New York, New York 10301
                                         Tel. 212-286-0173
                                          Fax 212-286-0495




                                              July 14, 2021


    Hon. Paul A. Crotty
    United States District Judge
    Southern Distr~ct of New York
    500 Pearl Street
    New York, NY 10007

                          Re:   United States v. Michael Paulsen
                                Cr. Docket No. 19-660 (PAC)

    Dear Judge Crotty:

         Along with Joseph V. Sorrentino, I represent Mr. Paulsen in the
    above-referenced matter. I write to request a second adjournment of the
    sentencing, which is presently scheduled for July 29, 2021, at 10:00
    a.m.

         The matter was first adjourned to allow for a psychiatric
    evaluation of Mr. Paulsen and while Mr. Paulsen has met with a
    psychiatrist, a report containing the latter's findings will be delayed
    due to the psychiatrist's other commitments.         He has, however,
    guaranteed that the report will issue by July 26.      The defense will
    file its sentencing memorandum, along with the psychiatrist's report,
    by August 6, 2021. The government will of course need time to respond.

          The parties have conferred and there are some "out of office" dates
     in August and early September. However, mutually convenient dates are:
     8/30, 9/2, and 9/3, or a date that is convenient to the Court
     thereafter.

          The government consents to this request for an adjournment of the
     sentencing.



                                              Respectfully submitted,

7/15/2021
Sentencing will be adjourned
                                         ~~~
                                             lJames M. Branden
to September 9, 2021 at 2:30
PM, in courtroom 14-C. SO
ORDERED.
